Debn, Judge.
The notice of appeal in this case was filed in the trial court on April 7, 1966, and amended October 6 and again October 19. A transcript of the evidence, necessary for consideration of the errors enumerated, was first designated for transmittal in the October 19 amendment, but was not in fact filed until December 13, 1966. This appellant neither applied for nor was granted an extension of time for the filing of the transcript. Regardless, therefore, of which date is accepted as the beginning point for the 30-day period for filing the reporter’s transcript, it is obvious that it was not timely filed. Code Ann. § 6-806. Failure to do so, coupled with failure to obtain an extension of time as provided by Code Ann. § 6-804 must result in dismissal. Davis v. Davis, 222 Ga. 579 (151 SE2d 123).

Appeal dismissed.